—Order, Supreme Court, New York County (Harold Tompkins, J.), entered April 5, 1995, which granted plaintiffs motion to vacate the automatic dismissal of the actions entered pursuant to CPLR 3404, unanimously affirmed, without costs.
The motion court properly exercised its discretion in vacating the automatic dismissal since plaintiff demonstrated a lack of intent to abandon the action, a meritorious cause of action, a reasonable excuse for the delay, and lack of prejudice to defendants (see, Rodriguez v Middle Atl. Auto Leasing, 122 AD2d 720, appeal dismissed 69 NY2d 874). We note, as did the motion court, that a 1989 order, resulting from the bank’s insolvency and placement in receivership, stayed all litigation involving the bank and was in place at the time the case was "marked off” the calendar, as well as prior orders denying summary judgment on the basis of the existence of facts warranting a trial. Concur—Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.